Dissenting Opinion by
Judge Crumlish, Jr.:
I dissent.
What the majority is doing today is creating a “safety zone,” a zone wherein, if an employee is injured, his employer and more specifically, the insurance carrier is free from obligation.
The majority reasons it was the decedent’s free decision to drive to work, in his own interest and for his own convenience. Initially, I may agree with this statement; however, I would point out that once having made the decision to drive to his place of employment, the decedent was furthering the interest of his employer by not parking on the highway. Furthermore, it was in the employer’s interest to have his employees park in his lot, *444otherwise why would such a service be provided. Since the employer provided no other means of ingress and egress between the plant and the parking lot, the decedent was compelled to cross the highway. Therefore, I am of the opinion the decedent’s death occurred while he was engaged in the furtherance of the business affairs of his employer and I would affirm the opinion and order of the Board.